DETAILED ACTION
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1:
The term “Motion”, in Line 3 and Line 7, has been deleted. 
The term “Servo”, in Line 3, has been deleted.

Claim 2:
The term “paiting”, in Line 2, has been replaced by the term - - painting - - .

Claim 3: 
Claim 3 has been replaced with the following:
The industrial robot process cloud system according to claim 1, wherein said network comprises wired and/or non-wired connections.

Claim 5:
The term “according to”, in Line 2, has been replaced by the term - - of - - . 
The term “after field engineers perform simulation and makes”, in Line 13, has been replaced by the term - - after performing simulations and making - - . 
The term “trail”, in Line 14, has been replaced by the term - - trial - - . 
The term “satisfies technical”, in Line 15, has been replaced by the term - - meets set - - . 



The term “by online experts”, in Line 3, has been deleted.

Claims 16 and Claim 17:
The term “by offline experts”, in Line 3 respectively, has been deleted.

Claim 20:
The term “such as”, in Line 4, has been replaced by the term - - comprising - - . 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system comprising the following limitation/feature:
(Claim 1) - "after said cloud server searches an existing template program in said process expert system or performs similarity comparison and reasoning computation, a specific robot operation program is formed and downloaded into said industrial robot control system by means of said network; and robot sensors for sensing real-time data of an industrial robot is integrated in said industrial robot control system, final operation data during batch operation performed by said industrial robot to workpieces are transmitted to said cloud server, and said cloud server completes optimization, learning and evolution of said process expert system by comparing and learning from the difference between said original downloaded operation program and Page 2 of 9Application Serial No. 15 744,979 First Named InventorWei You Art Unit: 2119final operation data.”

.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119